REHEARING GRANTED FOR CLARIFICATION
(Court composed of Judge JOY COSSICH LOBRANO, Judge ROSEMARY LEDET, Judge SANDRA CABRINA JENKINS).
ROSEMARY LEDET, Judge.
|TWe grant the application for rehearing for clarification purposes only. As War-dette Ducote correctly points out in her application for rehearing, the New Orleans ordinances cited in our original opinion are not the ordinances in effect on the date of the accident. Nonetheless, even under the ordinances in effect on the date of the accident, the result in this case remains the same. Therefore, our original opinion remains unchanged.
REHEARING GRANTED FOR CLARIFICATION; JUDGMENT UNCHANGED
LOBRANO, J., dissents with reasons.